Bleckley, Chief Justice.
We are clear that the chancellor did not abuse his discretion in denying this injunction, wdiether his construction of the deed iii question be correct or not. In addition to the facts appearing in the official report, the-record shows that the deed from Mrs. Anderson to Richards, the deed from the guardian of the children to Richards, the bond for titles from Richards to McMekin,. and the notes from McMekin to Richards all bear date the 15th of November, 1887; that the deed from Mrs, Anderson, conveying her life estate, recites a consideration of $600, and the deed from the guardian, conveying the remainder interest, recites a consideration of $1,700; that the notes are each for $27.25, the first of them maturing one year, the second two years and the third three years after date; that the cash payment recited in *194the bond is $27.25, and that the bond contains no description of that portion of the general tract which was sold by Richards to McMekin and which Richards is to convey to McMekin, according to the terms of the bond, when the notes shall be paid. The injunction was ap-pled for in December, 1887, within less than two months .after the papers above referred to bear date.
If the purpose of this proceeding be to obtain an authoritative construction of the deed from Ellington to 'Mrs. Anderson and the .children of Anderson, these .children, who it appears are still minors, ought to be made parties. They are vitally interested in the question. All we rule at present is that, taking in the whole .field of judicial vision, there was no abuse of discretion ;in denying the injunction.
Judgment affirmed.